As filed with the Securities and Exchange Commission on July 27, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:February 28, 2013 Date of reporting period:May 31, 2012 Item 1. Schedules of Investments. Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Investments May 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 72.0% Consumer Discretionary - 13.5% Abercrombie & Fitch Co.* $ Acquity Group Ltd. - ADR ^† American Eagle Outfitters, Inc.* BJ's Restaurants, Inc. ^* Black Diamond, Inc. ^* Brinker International, Inc.* Carter's, Inc. ^* Chico's FAS, Inc.* Christopher & Banks Corp. Darden Restaurants, Inc.* DIRECTV ^* Francesca's Holdings Corp. ^* Jones Group, Inc.* LKQ Corp. ^* Monro Muffler Brake, Inc.* National CineMedia, Inc.* Penske Automotive Group* Rue21, Inc. ^* Scientific Games Corp. ^* Shuffle Master, Inc. ^* Shutterfly, Inc. ^* Steiner Leisure Ltd. ^†* Target Corp.* Teavana Holdings, Inc. ^* Tempur-Pedic International, Inc. ^* The Goodyear Tire & Rubber Co. ^* Under Armour, Inc. ^* Xueda Education Group - ADR ^†* Total Consumer Discretionary Consumer Staples - 1.3% Anheuser Busch Inbev NV - ADR †* Campbell Soup Co.* CVS Caremark Corp.* John B. Sanfilippo & Son, Inc. ^ The Fresh Market, Inc. ^* Total Consumer Staples Energy - 2.8% BP PLC - ADR †* C&J Energy Services, Inc. ^* Core Laboratories NV †* Dril-Quip, Inc. ^* Helix Energy Solutions Group, Inc. ^ World Fuel Services Corp.* Total Energy Financials - 9.9% Affiliated Managers Group, Inc. ^* Berkshire Hathaway, Inc. - Class B ^* BNC Bancorp* Broadway Financial Corp. ^* Capital One Financial Corp.* Carolina Bank Holdings, Inc. ^ Carrollton Bancorp ^* Citigroup, Inc.* Colony Bankcorp, Inc. ^* Community Financial Corp. ^* ECB Bancorp, Inc.* Enterprise Financial Services Corp.* Farmers Cap Bank Corp. ^* Financial Engines, Inc. ^* First Bancorp* First Bancorp - Puerto Rico ^†* First Community Bancshares, Inc. First Defiance Financial Corp.* First Financial Holdings, Inc. First South Bancorp, Inc. ^* First United Corp. ^* Firstbank Corp.* FirstService Corp. ^†* FXCM, Inc.* Greenlight Capital Re Ltd. ^†* Home Federal Bancorp, Inc. Hopfed Bancorp, Inc.* Hudson City Bancorp, Inc.* Intervest Bancshares Corp. ^* JPMorgan Chase & Co.* Lincoln National Corp.* LNB Bancorp, Inc.* MainSource Financial Group, Inc.* Manulife Financial Corp. †* Metlife, Inc. MetroCorp Bancshares, Inc. ^ MSCI, Inc. ^* Nelnet, Inc.* New Hampshire Thrift Bancshares, Inc.* Och-Ziff Capital Management Group* Parke Bancorp, Inc. ^* Peoples Bancorp of North Carolina* Plumas Bancorp ^* 79 Princeton National Bancorp, Inc. ^* QCR Holdings, Inc.* Riverview Bancorp, Inc. ^* Rouse Properties, Inc. ^* Signature Bank ^* Southwest Bancorp, Inc. ^ Suffolk Bancorp ^* Summit Financial Group, Inc. ^* Sun Life Financial, Inc. †* SunTrust Banks, Inc.* The Hartford Financial Services Group, Inc.* The Savannah Bancorp, Inc. ^* Timberland Bancorp, Inc. ^* Torchmark Corp.* Universal Insurance Holdings, Inc. Virtus Investment Partners, Inc. ^* VSB Bancorp, Inc.* Wilshire Bancorp, Inc. ^* Total Financials Health Care - 10.2% Abbott Laboratories* Abiomed, Inc. ^* Accuray, Inc. ^* Affymetrix, Inc. ^* Align Technology, Inc. ^* AmerisourceBergen Corp.* AstraZeneca PLC - ADR †* Baxter International, Inc.* BioMarin Pharmaceutical, Inc. ^* C.R. Bard, Inc.* Cardinal Health, Inc.* Celgene Corp. ^* DepoMed, Inc. ^* Endo Pharmaceuticals Holdings, Inc. ^ Forest Laboratories, Inc. ^* Gilead Sciences, Inc. ^* Hologic, Inc. ^* IPC The Hospitalist Co. ^* Johnson & Johnson* Ligand Pharmaceuticals, Inc. ^* Masimo Corp. ^* McKesson Corp.* Merck & Co., Inc.* Myrexis, Inc. ^* Novartis AG - ADR †* PDL BioPharma, Inc.* PSS World Medical, Inc. ^* UnitedHealth Group, Inc.* VCA Antech, Inc. ^* Vertex Pharmaceuticals, Inc. ^ Wellcare Health Plans, Inc. ^ Wright Medical Group, Inc. ^* Zimmer Holdings, Inc. Zogenix, Inc. ^* Total Health Care Industrials - 12.4% AGCO Corp. ^* Air Transport Services Group, Inc. ^* American Reprographics Co. ^* Atlas Air Worldwide Holdings, Inc. ^* Blount International, Inc. ^ Brady Corp.* Ceradyne, Inc.* CRA International, Inc. ^* CSX Corp.* Equifax, Inc.* ESCO Technologies, Inc.* FreightCar America, Inc. General Cable Corp. ^ Geoeye, Inc. ^ Graco, Inc.* H & E Equipment Services, Inc. ^* HEICO Corp.* Hurco Companies, Inc. ^* Huron Consulting Group, Inc. ^* IHS, Inc. ^* II-VI, Inc. ^* Innerworkings, Inc. ^* Kelly Services, Inc.* Landstar System, Inc.* Manpower, Inc. MasTec, Inc. ^* Portfolio Recovery Associates, Inc. ^* Raytheon Co.* Snap-On, Inc.* The Middleby Corp. ^* TransDigm Group, Inc. ^* Trinity Industries, Inc. Twin Disc, Inc.* Verisk Analytics, Inc. ^* Waste Connections, Inc.* Total Industrials Information Technology - 18.6% Accenture PLC †* Activision Blizzard, Inc.* Alliance Data Systems Corp. ^* Amdocs Ltd. ^†* ANSYS, Inc. ^* Apple, Inc. ^* Arris Group, Inc. ^* Bottomline Technologies, Inc. ^* Broadridge Financial Solutions, Inc.* Brocade Communications Systems, Inc. ^* CA, Inc.* Cardtronics, Inc. ^* Computer Sciences Corp.* Concur Technologies, Inc. ^* Diebold, Inc. DST Systems, Inc.* FARO Technologies, Inc. ^* Global Payments, Inc.* Hittite Microwave Corp. ^* Informatica Corp. ^* InterDigital, Inc.* International Business Machines Corp.* International Rectifier Corp. ^* IPG Photonics Corp. ^* Jabil Circuit, Inc. KVH Industries, Inc. ^* Liquidity Services, Inc. ^* Microsoft Corp.* Monster Worldwide, Inc. ^* National Instruments Corp.* Newport Corp. ^* NIC, Inc.* Oracle Corp.* Plantronics, Inc.* Polycom, Inc. ^* RealPage, Inc. ^* Rovi Corp. ^* ServiceSource International, Inc. ^* Solera Holdings, Inc.* Sourcefire, Inc. ^* SPS Commerce, Inc. ^ The Ultimate Software Group, Inc. ^* Vantiv, Inc. ^* VeriFone Systems, Inc. ^* Wayside Technology Group, Inc.* Western Union Co.* Total Information Technology Materials - 1.4% Companhia Siderurgica Nacional SA - ADR †* Goldcorp, Inc. †* Headwaters, Inc. ^ New Gold, Inc. ^†* NovaGold Resources Inc. ^† Royal Gold, Inc.* Rubicon Minerals Corp. ^†* Yamana Gold, Inc. †* Total Materials Telecommunication Services - 1.0% Abovenet, Inc. ^* Utilities - 0.9% Consolidated Water Co., Ltd. †* Genie Energy Ltd.* ITC Holdings Corp.* Total Utilities TOTAL COMMON STOCKS (Cost $103,894,436) EXCHANGE TRADED FUNDS - 5.2% First Trust Morningstar Dividend Leaders Index Fund Guggenheim S&P 500 Pure Growth ETF iShares DJ Select Dividend Index Fund iShares S&P 500 Growth Index Fund iShares S&P GSCI Commodity-Indexed Trust ^ PowerShares DB Commodity Index Tracking Fund ^ PowerShares DB G10 Currency Harvest Fund ^ PowerShares S&P 500 Low Volatility Portfolio Russell 1000 Low Volatility ETF SPDR Barclays Capital High Yield Bond ETF ^ SPDR Dow Jones Industrial Average ETF Trust ^* SPDR S&P rust Vanguard High Dividend Yield ETF Vanguard U.S. Total Stock Market Shares Index ETF WisdomTree Dividend ex-Financials Fund WisdomTree LargeCap Dividend Fund TOTAL EXCHANGE TRADED FUNDS (Cost $7,420,598) EXCHANGE TRADED NOTES - 0.4% iPath Optimized Currency Carry ETN ^† TOTAL EXCHANGE TRADED NOTES (Cost $524,317) PURCHASED OPTIONS - 0.7% Contracts Call Options - 0.6% American Eagle Outfitters, Inc. Expiration January 2013, Exercise Price: $14.50 DIRECTV Expiration January 2013, Exercise Price: $28.00 Expedia Expiration October 2012, Exercise Price: $40.00 50 Francesca's Holdings Corp. Expiration June 2012, Exercise Price: $30.00 InterDigital, Inc. Expiration June 2012, Exercise Price: $45.00 46 Expiration September 2012, Exercise Price: $50.00 13 Monster Worldwide, Inc. Expiration September 2012, Exercise Price: $11.00 21 Expiration January 2013, Exercise Price: $15.00 26 Expiration January 2013, Exercise Price: $17.50 20 Expiration January 2013, Exercise Price: $20.00 26 Expiration January 2013, Exercise Price: $25.00 39 Expiration January 2013, Exercise Price: $10.00 28 VeriFone Systems, Inc. Expiration January 2013, Exercise Price: $60.00 16 Vertex Pharmaceuticals, Inc. Expiration January 2014, Exercise Price: $60.00 35 Expiration January 2014, Exercise Price: $80.00 6 Walgreen Co. Expiration July 2012, Exercise Price: $37.00 Total Call Options Put Options - 0.1% Angie's List, Inc. Expiration August 2012, Exercise Price: $25.00 6 Expiration November 2012, Exercise Price: $20.00 18 iShares Russell 2000 Index Fund Expiration August 2012, Exercise Price: $75.00 54 Ralph Lauren Corp. Expiration June 2012, Exercise Price: $145.00 Solazyme, Inc. Expiration December 2012, Exercise Price: $15.00 36 Tractor Supply Co. Expiration July 2012, Exercise Price: $85.00 Youku.com, Inc. Expiration January 2013, Exercise Price: $25.00 33 Total Put Options TOTAL PURCHASED OPTIONS (Cost $921,616) SHORT-TERM INVESTMENTS - 24.1% Shares MONEY MARKET FUNDS - 24.1% Fidelity Institutional Treasury Only Portfolio - Class I, 0.01% + Total Short-Term Investments (Cost $35,020,058) Total Investments (Cost $147,781,025) - 102.4% Liabilities in Excess of Other Assets - (2.4)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt ^ Non-income producing. + Variable Rate Security.The rate shown represents the rate at May 31, 2012. † U.S. traded security of a foreign corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Securities Sold Short May 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 28.5% Consumer Discretionary - 3.6% Blue Nile, Inc. $ Bob Evans Farms, Inc. Ctrip.com International, Ltd. - ADR † Fred's, Inc. Gaylord Entertainment Co. Gentex Corp. Hibbett Sports, Inc. iRobot Corp. Kona Grill, Inc. Michael Kors Holdings Ltd. † Morgans Hotel Group Nutrisystem, Inc. Pandora Media, Inc. PVH Corp. Shutterfly, Inc. Teavana Holdings, Inc. Tesla Motors, Inc. Whirlpool Corp. Williams Sonoma, Inc. Total Consumer Discretionary Consumer Staples - 1.6% J & J Snack Foods Corp. Medifast, Inc. Post Holdings, Inc. Spectrum Brands Holdings, Inc. Sysco Corp. United Natural Foods, Inc. Usana Health Sciences, Inc. Total Consumer Staples Energy - 1.6% Amyris, Inc. FX Energy, Inc. Gevo, Inc. Gulf Island Fabrication, Inc. Houston American Energy Corp. Kior, Inc. Noble Corp. † North American Energy Partners, Inc. † Northern Oil and Gas, Inc. RPC, Inc. Solazyme, Inc. Total Energy Financials - 1.4% Capital City Bank Group, Inc. Coresite Realty Corp. GAMCO Investors, Inc. M&T Bank Corp. Protective Life Corp. SCBT Financial Corp. TriCo Bancshares Total Financials Health Care - 7.9% Abaxis, Inc. Abiomed, Inc. Acorda Therapeutics, Inc. Aveo Pharmaceuticals, Inc. BioCryst Pharmaceuticals, Inc. Chemed Corp. DexCom, Inc. Exact Sciences Corp. Heartware International, Inc. Incyte Corp. Insulet Corp. Ironwood Pharmaceuticals, Inc. Lincare Holdings, Inc. Omnicell, Inc. Onyx Pharmaceuticals, Inc. OPKO Health, Inc. PhotoMedex, Inc. Questcor Pharmaceuticals, Inc. Regeneron Pharmaceuticals, Inc. Sirona Dental Systems, Inc. Spectrum Pharmaceuticals, Inc. Synageva Biopharma Corp. United Therapeutics Corp. Valeant Pharmaceuticals International, Inc. † Volcano Corp. Total Health Care Industrials - 1.8% Aerovironment, Inc. AMETEK, Inc. Asta Funding, Inc. Chart Industries, Inc. Duff & Phelps Corp. Healthcare Services Group, Inc. Meritor, Inc. Polypore International, Inc. Rand Logistics, Inc. Ritchie Bros. Auctioneers, Inc. † Tennant Co. Thermon Group Holdings, Inc. Total Industrials Information Technology - 10.0% Accelrys, Inc. Acme Packet, Inc. Aixtron SE - ADR † Arm Holdings PLC - ADR † Asure Software, Inc. Carbonite, Inc. Cavium, Inc. Ciena Corp. Cognex Corp. comScore, Inc. Constant Contact, Inc. Cymer, Inc. DragonWave, Inc. † DTS, Inc. Higher One Holdings, Inc. Hittite Microwave Corp. Informatica Corp. Ixys Corp. j2 Global, Inc. Jive Software, Inc. Lexmark International, Inc. Mercury Computer Systems, Inc. Netqin Mobile, Inc. - ADR † Numerex Corp. NVE Corp. Open Text Corp. † Power Integrations, Inc. RealPage, Inc. Saba Software, Inc. Salesforce.com, Inc. SciQuest, Inc. Silicon Motion Technology Corp. - ADR † SouFun Holdings Ltd. - ADR † Spreadtrum Communications, Inc. - ADR † Stratasys, Inc. Sycamore Networks, Inc. Ultratech, Inc. VanceInfo Technologies, Inc. - ADR † Veeco Instruments, Inc. Viasat, Inc. Virnetx Holding Corp. VistaPrint NV † Web Com Group, Inc. Youku.com, Inc. - ADR † Total Information Technology Materials - 0.1% Avalon Rare Metals, Inc. † Martin Marietta Materials, Inc. Total Materials Telecommunication Services - 0.4% Cogent Communications Group, Inc. Level 3 Communications, Inc. MagicJack VocalTec Ltd. † Towerstream Corp. Total Telecommunication Services Utilities - 0.1% UIL Holdings Corp. TOTAL COMMON STOCKS (Proceeds $44,971,853) EXCHANGE TRADED FUNDS - 3.7% iShares Barclays 20+ Year Treasury Bond Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund Direxion Daily Small Cap Bull 3x Shares iShares FTSE China 25 Index Fund United States Oil Fund LP TOTAL EXCHANGE TRADED FUNDS (Proceeds $5,544,901) Total Securities Sold Short (Proceeds $50,516,754) - 32.2% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt † U.S. traded security of a foreign corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Options Written May 31, 2012 (Unaudited) Contracts Value PUT OPTIONS iShares Russell 2000 Index Fund Expiration: August 2012, Exercise Price: $70.00 54 $ Total Put Options Total Options Written (Premiums received $7,867) $ Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Open Futures Contracts May 31, 2012 (Unaudited) Description Number of Contracts Purchased / (Sold) Notional Value Settlement Month Unrealized Appreciation (Depreciation) S&P 500 E-mini Futures 90 $ June 2012 $ ) As of May 31, 2012, initial margin deposits of $315,000 have been pledged in connection with the open futures contracts. Orinda SkyView Macro Opportunities Fund Schedule of Investments May 31, 2012 (Unaudited) EXCHANGE TRADED FUNDS - 20.1% CurrencyShares Swiss Franc Trust ^ 30 $ Greenhaven Continuous Commodity Index Fund 93 iShares Barclays 1-3 Year Credit Bond Fund ^ 34 iShares Barclays 7-10 Year Credit Bond Fund ^ 35 iShares Barclays Aggregate Bond Fund ^ 22 iShares Barclays Intermediate Credit Bond Fund ^ 23 iShares Floating Rate Note ETF ^ 67 iShares iBoxx Investment Grade Corporate Bond Fund ^ 22 PIMCO Total Return ETF 36 PowerShares Emerging Markets Sovereign Debt Portfolio PowerShares S&P 500 Low Volatility Portfolio ProShares Short QQQ ^ 89 ProShares Short Russell 2000 ^ 87 ProShares Short S&P 500 ^ 64 Russell 1000 Low Volatility ETF 62 SPDR Barclays Capital Intermediate Term Corporate Bond ETF ^ 74 Vanguard Intermediate-Term Corporate Bond ETF ^ 29 TOTAL EXCHANGE TRADED FUNDS (Cost $50,069) MONEY MARKET FUNDS - 99.8% Fidelity Government Portfolio - Class I, 0.01% + Total Short-Term Investments (Cost $248,989) Total Investments (Cost $299,058) - 119.9% Liabilities in Excess of Other Assets - (19.9)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ^ Non-income producing. + Variable Rate Security.The rate shown represents the rate at May 31, 2012. Federal Income Tax Information The cost basis of investments for federal income tax purposes at May 31, 2012 was as follows: Orinda SV Hedged Equity* Orinda SV Macro Opps^ Cost of investments Gross unrealized appreciation $ 82 Gross unrealized depreciation ) Net unrealized depreciation $ 46 *The above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. ^Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments.Please refer to the Notes to Financial Statements section in the Fund’s upcoming annual report for federal tax information. Summary of Fair Value Measurements at May 31, 2012 (Unaudited) The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds' own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds' major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign issued common stocks, exchange traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Investment Companies – Investments in open-end mutual funds, including money market funds, are generally priced at their net asset value per share provided by the service agent of the Funds and will be classified in level 1 of the fair value hierarchy. Exchange Traded Notes – Investments in exchange traded notes are actively traded on a national securities exchange and are valued based on the last sales price from the exchange and are categorized in level 1 of the fair value hierarchy. Derivative Instruments – Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities - Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees ("Board").These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds' administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available. All actions taken by the Valuation Committee are reviewed and ratified by the Board of Trustees. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the fair valuation hierarchy of the Funds' securities as of May 31, 2012: Orinda SkyView Multi-Manager Hedged Equity Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
